83 F.3d 416
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frizell STEPHENS, Plaintiff-Appellant,v.John B. TAYLOR, Defendant-Appellee.
No. 96-6154.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided May 3, 1996.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Samuel G. Wilson, District Judge.  (CA-95-1224-R)
Frizell Stephens, Appellant Pro Se.
W.D.Va.
AFFIRMED IN PART AND DISMISSED IN PART.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying Appellant's Fed.R.Civ.P. 60(b) motion for reconsideration of the order denying his motion for a preliminary injunction and denying his motion for recusal of the district court judge.   We have reviewed the record and the district court's opinion and find no abuse of discretion and no reversible error in the district court's order denying Appellant's Rule 60(b) motion.*  Accordingly, we affirm in part on the reasoning of the district court.   Stephens v. Taylor, No. CA-95-1224-R (W.D.Va. Dec. 21, 1995).   We dismiss as interlocutory the appeal of the order denying the motion for recusal.   See 28 U.S.C. §§ 1291, 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   We deny Appellant's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED IN PART, DISMISSED IN PART.



*
 To the extent that Appellant's motion for a preliminary injunction could be construed as a motion for a temporary restraining order, the order denying reconsideration of the denial of that motion is neither a final order nor an appealable interlocutory order.  See Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir.1976)